Citation Nr: 0109034	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran performed active duty from August 1963 to January 
1966.  It appears that he also performed more than eighteen 
additional years of prior active service, however, that 
service has yet to be verified.  

This matter is before the Board of Veterans' Appeals on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran filed the claim now on 
appeal in February 1966, by submitting a VA Form 8-526e, 
Application for Compensation, in which he requested service 
connection for "loss of hearing."  Although the RO issued a 
rating decision in May 1966 granting service connection for 
right ear hearing loss, it did not document any adjudication 
of a left ear hearing loss.  The first such adjudication is 
represented by the September 1998 rating decision that the 
veteran now appeals.


FINDING OF FACT

The veteran was diagnosed in-service with a left ear 
sensorineural hearing loss that would be cognizable by VA as 
a hearing disability, and he currently has a hearing loss 
cognizable by VA as a hearing disability.


CONCLUSION OF LAW

Reasonable doubt being resolved in his favor, the veteran 
incurred a left ear hearing loss during his active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, § 3, 114 Stat. 2096, 
2097 (to be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.303, 3.385 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

i.  Background

The veteran served on active duty as a light weapons 
infantryman.
 
In August 1961, the veteran was found to have impaired 
hearing, and he was assigned an H-3 profile.  Audiometric 
testing revealed puretone thresholds as set forth below.  
(Results reported in this decision have been converted from 
American Standards Association [ASA] units to International 
Standards Organization [ISO] units, with the numbers in 
parentheses representing the resulting ISO units, if obtained 
prior to November 1967.  Prior to November 1967, audiometric 
results were reported in ASA standards):




HERTZ



500
1000
2000
3000
4000
LEFT
-5 (10)
15 (25)
40 (50)
50 (60)
60 (65)

Speech recognition tests were not performed.  The veteran was 
diagnosed with high frequency sensorineural "deafness."  
Subsequent audiometric testing in August 1961 conducted for 
the purpose of establishing the profile had the following 
puretone thresholds for the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
10 (25)
20 (30)
50 (60)
55 (65)
70 (75)

Speech recognition testing was not performed.  Again, the 
diagnosis was high frequency sensorineural hearing loss.  It 
was noted in the examination report and the H-3 profile that 
the condition was due to acoustic trauma.

Audiometric testing performed in March 1962 resulted in 
continuation of the profile.  Puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20 (35)
25 (35)
40 (50)
60 (70)
60 (65)

No speech recognition testing was done.

The H-3 profile was renewed in June 1963.  Audiometric 
testing conducted at that time revealed puretone thresholds 
for the left ear as set forth below:




HERTZ



500
1000
2000
3000
4000
LEFT
15 (30)
15 (25)
45 (55)
40 (50)
60 (65)

Speech recognition testing was not performed.  The diagnosis 
was high frequency bilateral "deafness."

In August-September 1965, the veteran received hearing 
examinations and his H-3 profile was made permanent (H-3P).  
Audiometric testing conducted in August 1965 had the 
following puretone thresholds for the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
10 (25)
30 (40)
55 (65)
--
75 (80)

No speech recognition testing was performed.  The permanent 
profile issued at that time noted "[n]erve deafness, high 
tones, both ears."  Two audiometric examinations conducted 
in September 1965 confirmed this diagnosis.  One revealed 
puretone thresholds for the left ear as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
15 (25)
35 (45)
50 (60)
70 (75)

The other, conducted during a consultation at a military 
hospital, had the following puretone thresholds for the left 
ear:




HERTZ



500
1000
2000
3000
4000
LEFT
10 (25)
30 (40)
55 (65)
--
75 (80)

Speech recognition testing was not performed during either 
evaluation.  The diagnosis resulting from both examinations 
was bilateral neurosensory deafness.

In April 1966, approximately three months after his 
retirement from service, the veteran was given a fee-basis VA 
hearing evaluation.  Puretone thresholds for the left ear 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5 (10)
10 (20)
0 (10)
--
25 (30)

Speech recognition testing resulted in a score of 92 percent 
for the left ear.  

In June 1998, the veteran was afforded a VA hearing 
examination.  The examiner noted that the veteran gave a 
history of exposure to traumatic noise during service and 
said that currently his most significant hearing difficulties 
currently were hearing soft speech or hearing normal speech 
when there was background noise.  Audiometric testing 
disclosed puretone thresholds for the left ear (in ISO units) 
as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
35
60
70
105
100

Speech recognition testing (Maryland CNC Test) produced a 
score of 66 percent.  The examiner reported a diagnosis of 
"mild dropping to profound sensory neural hearing loss 
bilaterally with the right ear somewhat more pronounced in 
loss than the left ear."  The examiner noted in the 
diagnosis that "[w]ord recognition ability is ... somewhat 
reduced in the left ear."

In May 1999, the veteran testified at a videoconference 
before the undersigned Member of the Board.  He related that 
he had been exposed to loud noises throughout his active 
service.  He noted that his military occupation specialties 
entailed frequent exposure to weapons fire.  He discussed 
specifically having been exposed routinely to artillery noise 
while in the armored cavalry and to rifle fire while working 
with trainees on the rifle range as a safety staff non-
commissioned officer.  He said that his post-service job, 
that of a security employee for a corporation, did involve 
some further exposure to noise, but to nothing of the 
magnitude of that to which he was regularly exposed during 
service.

ii.  Analysis

The Board notes that in the September 1998 rating decision 
that the veteran appeals, the RO denied the claim as not well 
grounded.  During the pendency of the veteran's appeal of 
this decision, the statutory requirement that a claimant 
submit a well-grounded claim was repealed by new legislation, 
which was passed by the 106th Congress and signed into law by 
the President in the fall of 2000.  Hence, due process 
requires that the RO readjudicate the claims on the merits 
unless the Board finds that no prejudice to the veteran would 
ensue by its deciding the merits of the claim directly.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In view of 
the decision set forth below, the Board finds no prejudice.

Service connection may be awarded to any veteran for 
disability resulting from injury or disease incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110.  
Direct service connection may be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
In addition, in the case of a veteran with 90 days or more of 
continuous active service that occurred during a period of 
war a chronic disease that has become manifest to a 
compensable degree within the post-separation time period 
prescribed by law for that disease will be considered to have 
been incurred in service even absent evidence to that effect 
unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease).  38 C.F.R. §§ 3.307, 3.309 (2000).  A presumption 
of service connection is available for sensorineural hearing 
loss when manifested to a compensable degree within one year 
after a veteran serving in wartime has been discharged from 
service.  Id.

When a claimant seeks service connection for a hearing loss, 
there must be a showing by medical evidence that specific 
audiometry standards required to establish a hearing loss as 
a disability for VA purposes have been met.  Otherwise, a 
hearing loss will not be regarded as a disability.  For 
impaired hearing to be considered a disability under the laws 
administered by VA, the auditory threshold for the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz must be 40 
decibels or greater in any of those frequencies, or 26 
decibels or greater in at least three of them, or speech 
recognition scores using the Maryland CNC Test must be less 
than 94 percent.  38 C.F.R. § 3.385.

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 3, 
114 Stat. 2096, ___ (to be codified at 38 U.S.C. § 5107); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

It is clear that the veteran currently has a left ear hearing 
deficiency that meets the VA regulatory standard for a 
hearing disability.  Likewise, it is documented in his 
service medical records that the veteran lost hearing in his 
left ear as a result of acoustic trauma incurred during 
service.  He was diagnosed with sensorineural hearing loss in 
the left as well as right ear, and the loss was so severe as 
to warrant a permanent H-3 profile.  While the Board 
acknowledges that the first postservice examination conducted 
in April 1966 showed what appeared to be normal hearing, that 
study was contrary to all of the other evidence of record 
which clearly showed that the appellant incurred a left ear 
hearing loss while on active duty.  Moreover, while that 
April 1966 study did not necessarily find a hearing loss as 
defined by 38 C.F.R. § 3.385, the Board finds that the word 
recognition score of 92 percent is of some probative value 
even if it was not conducted using the Maryland CNC word 
list.  Therefore, in light of the long history of left ear 
hearing problems while on active duty, in light of documented 
evidence showing that the appellant was exposed to acoustic 
trauma in-service, and in light of the continuity provided 
with the June 1998 examination, a reasonable doubt has been 
raised, and as such, service connection for a left ear 
hearing loss is in order.



ORDER

The claim of entitlement to service connection for left ear 
hearing loss is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

